Citation Nr: 1422667	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the debt in the amount of $14,717.00 for overpayment of VA monetary benefits is valid.

2.  Entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $14,717.00.

(The issues of entitlement to service connection for lupus, disabilities of the feet, a heart disability, and a mental disability are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to May 1975.  He also had periods of service from July 1977 to July 1980 and July 1983 to March 1987 but these periods of service are not considered eligible for VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  Crucially, the agency of original jurisdiction (AOJ) has not adjudicated the issue of whether the debt in the amount of $14,717.00 for overpayment of VA monetary benefits is valid.  The Board therefore finds that remand of the Veteran's validity of debt claim is warranted for adjudication by the AOJ. 

The claim of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $14,717.00 is inextricably intertwined with the claim of whether the debt in the amount $14,717.00 for overpayment of VA monetary benefits is valid.  In other words, development of the Veteran's validity of debt claim may impact his waiver of overpayment claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he provide an updated financial status report as well as copies of bills of his monthly expenses. 

2.  The RO should thereafter adjudicate the Veteran's claim of whether the debt in the amount of $14,717.00 for overpayment of VA monetary benefits is valid.  Notice of the decision and appellate rights should be provided to the Veteran and his representative. 

3.  Following adjudication of the Veteran's validity of debt claim, the RO should readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $14,717.00 in light of all pertinent evidence and legal authority. If the decision remains adverse in any way, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  The Veteran and his representative must then be afforded an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



